FILED
                                                                              August 27, 2021
                                                                              EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                               OF WEST VIRGINIA




Ronald C. Davis,
Petitioner Below, Petitioner

vs.) No. 20-0897 (Jackson County 19-C-77)

Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent




                               MEMORANDUM DECISION



       Self-represented petitioner Ronald C. Davis appeals the October 20, 2020, order of the
Circuit Court of Jackson County denying his second petition for a writ of habeas corpus.
Respondent Donnie Ames, Superintendent, Mt. Olive Correctional Complex, by counsel Andrea
Nease Proper, filed a response in support of the circuit court’s order. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On September 23, 2010, petitioner barricaded the front door and windows of a home he
shared with the victim, Carol Parsons, and set fire to the home. The victim was inside and died as a
result of the fire. The victim’s daughter and son-in-law lived beside the home and reported that
they heard pounding and a scream from the victim’s home on the night in question. The victim’s
son-in-law reported to police that he saw petitioner bend over on the victim’s front porch
immediately before a ball of flames shot over petitioner’s head. Bystanders attempted to rescue the
victim, but were unsuccessful. Several witnesses stated that, while they attempted to rescue the
victim, petitioner watched, petted a dog, barked, laughed, and whittled wood. Petitioner also told
the victim’s family that night that he “burned her alive.” When police arrived on the scene,
petitioner gave inconsistent accounts of his whereabouts when the fire started. Petitioner was
indicted on one count of first-degree murder and one count of first-degree arson. After a seven-day
                                                  1
trial, during which the State presented thirty-eight witnesses in support of its case, a jury found
petitioner guilty on both counts of the indictment. The jury did not recommend mercy on the
murder conviction. By order entered on September 19, 2011, the Circuit Court of Jackson County
sentenced petitioner to a life term of incarceration, without the possibility of parole, for
first-degree murder and twenty years of incarceration for first-degree arson, said sentences to run
consecutively.

         Petitioner filed an appeal from the September 19, 2011, sentencing order, raising eight
assignments of error: (1) unreasonable constraints were placed upon the questioning and
cross-examination of witnesses at the preliminary hearing; (2) it was error for the circuit court to
refuse to strike a witness’s testimony; (3) it was reversible error for the circuit court not to admit
twenty tape recorded conversations between petitioner and the victim into evidence; (4) it was
error for the circuit court to deny a mistrial after a witness’s testimony was found to be incorrect;
(5) it was error for the circuit court to admit petitioner’s statements to law enforcement into
evidence because the statements were made without the provision of Miranda warnings; 1 (6) the
indictment should have been dismissed due to spoliation of evidence; (7) it was error for the circuit
court to not give an instruction about spoliation of evidence; and (8) petitioner was coerced by the
circuit court into making a hasty decision as to whether he would testify on his own behalf. In State
v. Davis (“Davis I”), 232 W. Va. 398, 752 S.E.2d 429 (2013), this Court rejected petitioner’s
assignments of error and affirmed his convictions. Id. at 406-16, 752 S.E.2d at 437-47.

        On February 24, 2014, petitioner filed his first petition for a writ of habeas corpus in the
circuit court, alleging prosecutorial misconduct and ineffective assistance of trial counsel. The
circuit court appointed habeas counsel who filed an amended petition on March 17, 2016. 2 In the
amended habeas petition, petitioner alleged ineffective assistance of trial counsel, insufficient
evidence to sustain petitioner’s convictions, prejudicial pretrial publicity, excessive sentences, and
knowing use of perjured testimony. At a November 11, 2016, habeas corpus hearing, petitioner
provided testimony as to additional issues raised in the Losh checklist, 3 which were (1)
unconstitutional statutes; (2) no offense shown on the face of indictment; (3) mental competency at
the time of the offenses; (4) language barrier to understanding the proceeding; (5) unintelligent
waiver of counsel; (6) coerced confessions; (7) falsified transcript; (8) erroneous presentence
report; (9) irregularities in arrest; (10) illegal detention prior to arraignment; (11) irregularities in

        1
            See Miranda v. Arizona, 384 U.S. 436 (1966).
        2
         At a November 11, 2016, habeas corpus hearing, the circuit court noted that “another
amended [habeas] petition” was filed on March 16, 2016. Petitioner’s habeas counsel informed the
circuit court that, due to a modification, the March 16, 2016, amended habeas petition was
withdrawn in favor of the March 17, 2016, amended habeas petition.
        3
        The checklist of grounds typically used in habeas corpus proceedings, usually referred to
as the Losh checklist, originates from our decision in Losh v. McKenzie, 166 W. Va. 762, 277
S.E.2d 606 (1981), where we set forth the most common grounds for habeas relief. See id. at
768-70, 277 S.E.2d at 611-12.

                                                   2
arraignment; (12) irregularities in grand jury composition or procedure; (13) failure to provide a
copy of the indictment; (14) defective indictment; (15) denial of a continuance; (16) refusal to
subpoena witnesses; (17) prejudicial joinder of defendants; (18) refusal to disclose witness notes;
(19) use of informers to convict; (20) constitutional errors in evidentiary rulings; (21) prejudicial
statements by the trial judge; and (22) prejudicial statements by the prosecutor. During
cross-examination by respondent, petitioner’s testimony was generally to admit that there was no
factual basis for a claim being raised, to state that he did not know the basis for raising the claim, or
to rely upon assertions such as “[t]he whole case is wrong” and “it’s wrong, you know, the way
[the State] done it.” Also, at the habeas corpus hearing, petitioner presented the testimony of one of
his trial counsels in support of his ineffective assistance claim, and the circuit court took judicial
notice of the record of the underlying criminal case.

          By order entered on December 28, 2016, the circuit court denied the amended petition in
petitioner’s first habeas proceeding. As an initial matter, the circuit court noted that petitioner
submitted a Losh checklist at the habeas corpus hearing and found that petitioner “waived all
[claims] except for those set forth” in the Losh checklist. The circuit court further found that
petitioner “presented no evidence . . . that would warrant granting the [a]mended [habeas]
[p]etition[.]” With regard to alleged ineffective assistance of counsel, the circuit court determined
that petitioner failed to show that “[trial] counsels’ performance was deficient” and that, “[e]ven if
. . . [trial] counsels’ performance was deficient, [p]etitioner . . . provided no proof whatsoever
that[,] but for their alleged unprofessional errors, the outcome of the trial would have been
different.” In rejecting petitioner’s insufficient evidence claim, the circuit court found that
sufficient evidence existed to support his convictions for murder and arson as there was evidence
that the victim died of smoke inhalation, that petitioner started the fire using an accelerant, and that
“[p]etitioner made statements at the scene that he burned the victim.” Petitioner appealed the
circuit court’s denial of his amended habeas petition in Davis v. Ames (“Davis II”), No. 17-0261,
2019 WL 1765252 (W. Va. Apr. 19, 2019) (memorandum decision), in which he raised five
assignments of error: ineffective assistance of trial counsel, insufficient evidence to sustain
petitioner’s convictions, prejudicial pretrial publicity, excessive sentences, and knowing use of
perjured testimony. This Court in Davis II rejected petitioner’s assignments of error and affirmed
the denial of the amended habeas petition. Id. at *2-6.

         On September 30, 2019, petitioner filed a second habeas petition in the circuit court,
alleging that he was denied an adequate opportunity to be heard because he appeared at the
November 11, 2016, habeas corpus hearing via video conference and that he was denied effective
assistance of habeas counsel because habeas counsel failed to either adequately present or failed to
raise viable habeas claims in Davis II. According to petitioner, habeas counsel was negligent
because he failed to assert or adequately present the following claims in petitioner’s first habeas
proceeding: ineffective assistance of trial counsel, prosecutorial misconduct, knowing use of
perjured testimony, refusal to disclose witness notes, use of informers to convict, irregularities in
grand jury procedure, no offense shown on the face of indictment, defective indictment, false
testimony presented to the grand jury, coerced confessions, improper interrogation, and prejudicial
pretrial publicity. By order entered on October 20, 2020, the circuit court denied the second habeas
petition. The circuit court rejected petitioner’s argument that his appearance at the November 11,
2016, habeas corpus hearing via video conference prevented him from fully participating in that
                                                   3
hearing. In rejecting the claim ostensibly raising ineffective assistance of counsel, the circuit court
reiterated its prior finding that “[p]etitioner executed a ‘Losh List’ by which he knowingly waived
any grounds for . . . relief not raised [in Davis II]” and further found that habeas counsel raised
claims on petitioner’s behalf in Davis II, which then became the five assignments of error
adjudicated by this Court on appeal. Accordingly, the circuit court further found that petitioner
attempted to use ineffective assistance of habeas counsel in the instant habeas petition as a guise to
relitigate issues previously waived and/or adjudicated.

       Petitioner now appeals the circuit court’s October 20, 2020, order denying his second
habeas petition. This Court reviews a circuit court order denying a habeas petition under the
following standards:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417,
       633 S.E.2d 771 (2006).

               ....

               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W.Va. 467, 194
       S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W.Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pts. 1 & 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). However, because we
have before us the denial of petitioner’s second habeas petition, we first consider the application of
Syllabus Point 4 of Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981): “A prior
omnibus habeas corpus hearing is res judicata as to all matters raised and as to all matters known
or which with reasonable diligence could have been known; however, an applicant may still
petition the court on the following grounds: ineffective assistance of counsel at the
omnibus habeas corpus hearing[.]”

       On appeal, petitioner advances several arguments to show that he deserves “another bite at
the apple,” i.e., another habeas corpus hearing with the appointment of counsel. White, 215 W. Va.
at 705 n.9, 601 S.E.2d at 25 n.9 (affirming the denial of a prisoner’s second habeas petition,
finding that it “is difficult to muster any sound reasoning for giving [him] another bite at the
apple”). Respondent counters that petitioner has the burden of showing that the circuit court’s
denial of his second habeas petition was erroneous. We agree with respondent and will address
herein only those arguments that are arguably meritorious. We summarily reject all other
arguments as without merit. See Perdue, 156 W. Va. at 467, 194 S.E.2d at 658, syl. pt. 2 (holding
                                                 4
that “[o]n an appeal to this Court[,] the appellant bears the burden of showing that there was error
in the proceedings below resulting in the judgment of which he complains, all presumptions being
in favor of the correctness of the proceedings and judgment in and of the trial court”).

        Petitioner argues that, due to the poor quality of the video conferencing system, he was
denied an adequate opportunity to be heard at the habeas corpus hearing in Davis II. “The
fundamental requisite of due process of law is the opportunity to be heard.” State ex rel. Peck v.
Goshorn, 162 W. Va. 420, 422, 249 S.E.2d 765, 766 (1978) (internal quotations and citations
omitted); see Syl. Pt. 2, Simpson v. Stanton, 119 W. Va. 235, 193 S.E. 64 (1937) (holding that “the
right to be heard” constitutes part of the due process of law guaranteed by the United States and
West Virginia Constitutions). Here, upon our review of the habeas corpus hearing transcript, while
there were instances when participants needed to repeat themselves and when documents needed
to be held up to a screen so that petitioner could view them, we find that the one time petitioner
desired to raise an issue with the circuit court and the attorneys, he was able to do so. Petitioner’s
trial counsel did not testify in person, but over the telephone. Petitioner initially did not know this
and inquired about his inability to see trial counsel as trial counsel began to testify. Habeas counsel
informed petitioner that trial counsel was “on the phone,” and both habeas counsel and the circuit
court asked petitioner if he could hear trial counsel’s testimony. Petitioner answered, “I hear
him[.]” Therefore, we find that petitioner’s appearance via video conference did not prevent him
from fully participating in the habeas corpus hearing in Davis II.

          Petitioner further argues that he is entitled to another hearing with the appointment of
counsel because “an applicant may still petition the court on the following grounds: ineffective
assistance of counsel at the omnibus habeas corpus hearing[.]” Losh, 166 W. Va. at 762-63, 277
S.E.2d at 608, syl. pt. 4. We disagree as we find that the circuit court properly relied upon Losh to
deny the instant petition. “A mere recitation of any of our enumerated grounds without detailed
factual support does not justify the issuance of a writ, the appointment of counsel, and the holding
of a hearing.” Id. at 771, 277 S.E.2d at 612. Here, petitioner listed the claims he alleged habeas
counsel failed to raise in Davis II. The circuit court found this recitation of claims insufficient,
reiterating its finding from the December 28, 2016, order, which was affirmed by this Court in
Davis II, that “[p]etitioner executed a ‘Losh List’ by which he knowingly waived any grounds for .
. . relief not raised [in Davis II].” While petitioner disputes the circuit court’s findings in Davis II
and the instant case that he waived all claims not raised, we find that the court’s findings are
supported by petitioner’s testimony at the habeas corpus hearing in Davis II as to which issues he
waived or raised in the Losh checklist. Furthermore, as noted by the circuit court, habeas counsel
raised claims on petitioner’s behalf in Davis II, which then became the five assignments of error
adjudicated by this Court on appeal. Indeed, petitioner has had claims waived and/or adjudicated
before both the circuit court and this Court in both Davis I and Davis II. Therefore, we conclude
that the circuit court properly found that petitioner attempted to use ineffective assistance of
habeas counsel in the instant habeas petition as a guise to relitigate issues previously waived and/or
adjudicated.

        For the foregoing reasons, we affirm the circuit court’s October 20, 2020, order denying
petitioner’s second petition for a writ of habeas corpus.

                                                   5
                                    Affirmed.

ISSUED: August 27, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                6